DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salcudean and further in view of Perrey et al. US 20200113542 A1 “Perrey”.
In regard to claim 1, Salcudean discloses “A method, comprising: […] learning a travel path profile to a structure of interest of the one or more anatomical structures of interest and one or more pressures applied along the travel path profile in response to an external handle force directly applied to a probe handle via a user” (“A method of performing an ultrasound examination on a person comprising using a robot arm to position an ultrasound probe on the surface of the person according to shared control of a remotely positioned ultrasound operator and a programmed computer […]” [Claim 12] and “A method as claimed in claim 12 wherein the computer is programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body” [Claim 15]. For the computer to recall trajectories of the ultrasound transducer probe, under broadest reasonable interpretation, the computer had to have learned the trajectories of the ultrasound transducer probe. Thus, the method of claim 12 can utilize for learning such that an ultrasound examination can be performed.
Furthermore, regarding learning a travel path profile to a structure of interest of the one or more anatomical structures of interest, Salcudean discloses “The computer can be programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body. […] The computer can be programmed to repeat scans of the ultrasound transducer probe from different incremental positions on the human body lateral to the scan direction and rationalize the repeated scans to generate a three-dimensional ultrasound image on the monitor” [Column 4, Lines 3-14]. Since the computer can be programmed to recall trajectories of the ultrasound transducer probe from a prior scan of the human body, and the computer can then repeat those scans to generate a three-dimensional ultrasound image, under broadest reasonable interpretation, the computer had to have learned a travel path profile associated with an ultrasound scan of the human body. Furthermore, Salcudean discloses “The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the displayed ultrasound image” [Column 11, Lines 57-61]. Thus, since the robot can be controlled such that the region of interest (i.e. the structure of interest) is kept in the 
Additionally, regarding learning one or more pressures applied along the travel path profile, Salcudean discloses “The computer can be programmed to recall serial positions and serial forces applied by the ultrasound transducer probe during a prior serial position and serial force trajectory followed by the ultrasound transducer probe on the human body” [Column 4, Lines 5-9]. A force by definition is a pull or push applied to an object. Since the computer can recall the serial force trajectory of the ultrasound transducer probe on the human body, this indicates that a force (i.e. pressure) had to have been applied to the human body. Therefore, since the computer can recall the serial force trajectory, under broadest reasonable interpretation, one or more pressures applied along the travel path profile (i.e. the prior ultrasound scan) in response to an external handle force had to have been learned. 
Furthermore, regarding an external handle force being directly applied to a probe handle of a probe via a user, Salcudean discloses “Direct Robot Teaching Mode: Another mode of operation would be for the operator to hold the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, instead of manipulating the hand controller 2. As the forces applied to the ultrasound probe by the operator’s hand are sensed, these forces can be used to generate motion of the ultrasound probe 6 along or about permissible axes, with the manipulator restricting or resisting motion along or about non-permissible axes” [Column 13, Lines 12-20]. Therefore, when the system is in direct robot teaching mode, the user can hold the ultrasound probe and apply forces to the probe. Thus, an external handle force can be applied directly to a probe handle via a user. Furthermore, the direct teaching mode is an operation mode used to perform an ultrasound scan and involves the user providing an external handle force directly to the probe handle. Therefore, since the direct teaching mode can be used to perform an ultrasound scan and the computer recalls the serial positions and serial forces applied by the ultrasound 
“acquiring an ultrasound image along the travel path profile by applying one or more forces against an acquisition surface of a patient via a robot without the external handle force” (“3D Reconstruction Mode. In such a mode, the computer controlling the robot would optimize the scanning type to improve the acquisition of 3-D ultrasound images” [Column 6, Lines 25-28]. Since the computer can control the robot to optimize the scanning type to improve the acquisition of 3-D ultrasound images under broadest reasonable interpretation, the method involves the acquisition of ultrasound images along the travel path profile by applying one or more forces against an acquisition surface of a patient via a robot. In regard to this acquisition of ultrasound images being done without the external handle force, Salcudean discloses “A method as claimed in claim 12 wherein the computer is programmed to repeat scans of the ultrasound transducer probe from different incremental positions on the human body lateral to the scan direction and rationalizes the repeated scans to generate a three-dimensional ultrasound image on the monitor” [Claim 17] and “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by setting Pr0(t)=Pr(t-T), in effect playing back the motion that took place T seconds ago” [Column 11, Lines 23-33]. Since the computer can perform repeat scans of the ultrasound transducer probe to generate three-dimensional ultrasound images on the monitor and the real-time controller commands the robot controller to repeat the trajectory (i.e. of the scan), under broadest reasonable 
Salcudean does not teach “defining an anatomical structure model using machine learning to identify one or more anatomical structures of interest”; “receiving confirmation that a correct ultrasound image had been acquired”; or “setting a scan protocol for an anatomical region”.
Perrey discloses “defining an anatomical structure model using machine learning to identify one or more anatomical structures of interest” (“The memory 106 may include a set of machine learning algorithms 107 (e.g., convolutional neural network algorithms, deep learning algorithms, decision tree learning algorithms, and/or the like) configured to define a plurality of models 109 and an anatomical structure model 108” [0019] and “For example, the anatomical structure model 108 may be defined by the machine learning algorithms 107 to identify one or more anatomical structures of interest based on the one or more anatomical structures (e.g., boundaries thickness, and/or the like) within the one or more medical images […]” [0020]. Therefore, since the machine learning algorithm can define an anatomical structure model 108 to identify one or more anatomical structures of interest, under broadest reasonable interpretation, the method carried out by the machine learning algorithms 107 provide the step of defining an anatomical structure model using machine learning to identify on or more anatomical structures of interest.);
“receiving confirmation that a correct ultrasound image has been acquired” (“The method at 228 may additionally include asking the user for confirmation of the identified target plane of the anatomical structure. For example, the method at 228 may include displaying the identified image of the target plane, structure, and/or organ and the prompting the user, via a dialog box, pop-up menu, and/or text on the display to confirm that the image is the desired view including the target scan plane of the anatomical structure” [0057] and “As one example, the controller may receive a user input signal, via the user interface, indicating whether the user confirms or rejects the displayed image” [0059]. In this 
“setting a scan protocol for an anatomical region” (“Alternatively at 230, if the identified image is confirmed, the method continues to 234 to store the identified image and set the scan protocol to the next target plane. […] The controller may then set the next target scan plane in the scan protocol and return the method at 211 in FIG. 2A, as described above. In this way, method 200 may repeat until the set scan protocol is complete and/or until a user indicates the imaging procedure is finished (e.g. via a user input at the user interface) [0060]. Therefore, the method includes setting a scan protocol for an anatomical region (i.e. within the target scan plane).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Salcudean to include defining an anatomical structure model as disclosed in Perrey to identify one or more anatomical structures within a medical image [Perrey: 0020]. By utilizing the machine learning algorithms of Perrey, anatomical structures can be more easily identified within medical images and classified based on the identified anatomical structure. Depending on the anatomical structure selected by the controller, the controller “may then perform a diagnostic procedure for the identified anatomical structure” [Perrey: 0061]. Combining the prior art elements according to known techniques would result in the predictable result of defining an anatomical structure model which can be used to perform a diagnostic procedure in an anatomical structure of interest. 
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the external handle force is applied by the user” (“The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61” [Column 9, Lines 48-53]. Thus, the user can apply an external force to a hand-controller. Furthermore, regarding an external handle force being directly applied to a probe handle via a user, Salcudean discloses “Direct Robot Teaching Mode: Another mode of operation would be for the operator to hold the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, instead of manipulating the hand controller 2. As the forces applied to the ultrasound probe by the operator’s hand are sensed, these forces can be used to generate motion of the ultrasound probe 6 along or about permissible axes, with the manipulator restricting or resisting motion along or about non-permissible axes” [Column 13, Lines 12-20]. Therefore, when the system is in direct robot teaching mode, the user can hold the ultrasound probe and apply forces to the probe. Thus, an external handle force can be applied directly to a probe handle via a user.), and 
“wherein the applying one or more forces against the acquisition surface is performed via only the robot” (“The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. The magnetic holder is designed so the probe hold is broken away for large forces to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51. The motor is mounted on a force-torque sensor 13 that is in turn mounted on a support arm 14” [Column 6, Line 63-Column 7, Line 5]. Since the ultrasound probe carrying robot includes a magnetic holder to which the ultrasound probe can be attached and the probe can break away from the magnetic holder when large forces are applied to 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the learning further comprises entering a velocity control mode, the velocity control mode comprising learning the external handle force as a velocity to move the probe along the acquisition surface” (“The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61. If one (the programmer of the operator via the user interface 61) sets Vr0 = Vr, Pr0 = Ph, the ultrasound probe tracks the position of the hand-controller, if one sets Vr0 = Ph the ultrasound probe velocity tracks the hand-controller position (measured from the nominal center of the hand controller 2), and if one sets Fr0 = Fh, the ultrasound probe force will track the hand-controller force. […] Whenever Fr exceeds a threshold value Frmin, the ultrasound probe can be controlled in force mode, by setting Fr0 = Fh. 
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the learning further comprises a probe force, wherein the probe force is applied by the user and measured along an axis angled to the acquisition surface” (“If the hand controller 2 is active and can provide force-feedback to the user, one can set Fh0 = Fr in the programming interface. Thus, with an active hand controller 2, the hand controller force Fh closely follows the force Fr the environment exerts on the ultrasound probe 2, allowing a more direct and intuitive control of ultrasound probe forces” [Column 10, Lines 12-18]. As shown in FIG. 1, the operator 50 can operate the hand controller 2. In this 
Furthermore, regarding the probe force being applied by the user, Salcudean discloses “Direct Robot Teaching Mode: Another mode of operation would be for the operator to hold the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, instead of manipulating the hand controller 2. As the forces applied to the ultrasound probe by the operator’s hand are sensed, these forces can be used to generate motion of the ultrasound probe 6 along or about permissible axes, with the manipulator restricting or resisting motion along or about non-permissible axes” [Column 13, Lines 12-20]. Therefore, when the system is in direct robot teaching mode, the user can hold the ultrasound probe and apply forces to the probe. Thus, an external handle force can be applied directly to a probe handle via a user.), and 
“wherein the velocity is learned via force applied to the probe handle of the probe in a direction parallel to the acquisition surface” (“It is also clear to the skilled in the art person that the probe velocity and force command value of the ultrasound probe can be specified in a co-ordinate system 7 attached 
Regarding claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the acquiring further comprises applying the probe force via only a robot force, the robot force being equal to the probe force learned during the learning” (“The displacement co-ordinates dx and dy can then be transformed by the real-time controller (see FIG. 4) into an equivalent ultrasound robot co-ordinates displacement dPr by using well known kinematic and Jacobian transformations. The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the 
Claim(s) 9-17 are rejected under 35 U.S.C. 103 as being unpatentable by Salcudean et al. US 6425865 B1 “Salcudean”. 
In regard to claim 9, Salcudean discloses “A system, comprising: an ultrasound device comprising an ultrasound probe” (“An overview of the hardware of the ultrasound system is shown in FIG. 1 and consists of a special-purpose robot arm 1 carrying the ultrasound probe 6 from the ultrasound machine 4, a passive or active hand-controller 2 to be used by the operator, and a controller 
“a robot comprising an arm configured to couple to the ultrasound probe” (“a special-purpose robot arm 1 carrying the ultrasound probe 6 from the ultrasound machine 4” [Column 6, Lines 37-39] and “An apparatus for performing ultrasound on a person comprising: (a) a 4 bar parallelogram linkage wrist robot arm with an ultrasound transducer for positioning the transducer on the surface of the body of the person” [Claim 37]. Therefore, the system includes a robot comprising an arm that is configured to couple to the ultrasound probe.); and 
“a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to” (“The robotically-assisted medical ultrasound examination system comprises a controller 3, having input-output cards and a computer/microprocessor” [Column 8, Lines 16-18]. Since the controller 3 includes input-output cards and a computer/microprocessor and an “image can be digitized and put in the memory of system controller 3” [Column 8, Lines 43-44], under broadest reasonable interpretation, the controller 3 represents a controller that contains a non-transitory memory with computer readable instructions stored therein which can cause the controller to execute specific functions. Furthermore, Salcudean discloses “The displacement co-ordinates dx and dy can then be transformed by the real-time controller (see FIG. 4) into an equivalent ultrasound robot co-ordinates displacement dPr by using well known kinematic and Jacobian transformations. The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the displayed ultrasound image” [Column 11, Lines 53-61]. Therefore, the robot controller can cause the ultrasound probe to move in accordance with the region of interest.);
“adjust the robot to a learning mode comprising a velocity control mode, the velocity control mode comprising translating a handle force of the ultrasound probe into a velocity command; wherein the handle force comprises an external force directly applied to a handle of the ultrasound probe via a user’s hand” (“The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body. […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory setting […] It is clear that the recording of trajectories can be done for all or only for certain components of Pr, for all or only for certain probe velocity components Vr” [Column 11, Lines 23-36]. For the controller to remember the trajectories for use in repeat scans, under broadest reasonable interpretation, the controller had to have learned the trajectories by entering a learning mode. Since the controller includes a computer, the computer can remember trajectories for all or only certain probe velocity components and the command can be given to the robot controller, under broadest reasonable interpretation, the controller had to have been configured to adjust the robot (i.e. via the robot controller) to a learning mode comprising a velocity control mode, the velocity control mode comprising translating a handle force of the ultrasound probe into a velocity command (i.e. velocity component). 
Furthermore, regarding the velocity control mode comprising translating a handle force of the ultrasound probe into a velocity command, Salcudean discloses “The hand controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof” [Column 3, Lines 56-59]. Therefore, the displacement and/or forces are sensed by the hand controller and those signals can be interpreted by a computer as the velocity (i.e. velocity components) of the ultrasound transducer (i.e. probe). Thus, the force applied to the handle of the ultrasound probe can be translated into a velocity component (i.e. velocity command). Since the velocity component is a trajectory that can be remembered (i.e. learned) by the computer that controls the repetition of scans and the robot controller can repeat the trajectory setting, under broadest reasonable interpretation, the controller 
Regarding the handle force comprising an external force directly applied to a handle of the ultrasound probe via a user’s hand, Salcudean discloses “Direct Robot Teaching Mode: Another mode of operation would be for the operator to hold the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, instead of manipulating the hand controller 2. As the forces applied to the ultrasound probe by the operator’s hand are sensed, these forces can be used to generate motion of the ultrasound probe 6 along or about permissible axes, with the manipulator restricting or resisting motion along or about non-permissible axes” [Column 13, Lines 12-20]. Therefore, when the system is in direct robot teaching mode, the user can hold the ultrasound probe and apply forces to the probe. Thus, an external handle force can be applied directly to a probe handle via a user.); 
“instruct the robot via a proportional-integral-derivative controller to actuate the ultrasound probe along an x-y plane, wherein the robot applies a pressure to the ultrasound probe in combination with the pressure applied by the user’s hand” (“While the ultrasound probe is positioned by a robot, the operator, the robot controller, and an ultrasound image processor have shared control over its motion. The motion of the robot arm and the hand controller of the proposed ultrasound are based on measured positions and forces, acquired ultrasound images, and/or taught position and force trajectories” [Column 2, lines 42-48]. Therefore, since the ultrasound probe is positioned by a robot (i.e. via the robot arm) and the robot controller (i.e. for example a proportional-integral-derivative controller) shares control over the motion of the ultrasound probe and the motion of robot arm containing the ultrasound probe is based on measured forces applied by the robot arm and the hand controller, under broadest reasonable interpretation, the method involves instructing the robot via a proportional-integral-derivative controller to actuate the ultrasound probe wherein the robot applies a 
Regarding moving the probe along an x-y plane, Salcudean discloses “In another example of shared computer/user control of the ultrasound probe, command signals in the programming interface 61 could be set by the operator so that the robot applies a fixed force along the axis 8 (see FIG. 3) of the ultrasound probe 6, while the operator controls the probe position in a plane orthogonal to the ultrasound plane axis, as well as the probe orientation” [Column 11, Lines 1-7]. As shown in FIG. 3, the fixed force is applied along the axis 8 which is the x-axis. In this case since the operator controls the probe position in a plane orthogonal to the ultrasound plane axis (i.e. the y-axis shown in FIG. 3), the probe is controlled to move along an x-y plane. Furthermore, Salcudean discloses “The ultrasound probe carrying robot parallelogram linkage wrist attaches to the supporting structure 20 of a three-axis are, consisting of a translation table 22 actuated by a lead-screw driven by a motor 36. Motion of the translation table 22 moves the ultrasound probe in the forward (FWD) and backward (BWD) directions” [Column 7, Lines 34-39] and “The second one is attached to the platform 25 and rotates about a vertical axis 26 and causes the ultrasound probe to pan essentially left and right” [Column 7, Lines 45-47]. As shown in FIG. 2, the FWD/BWD directions and the left/right directions would move the ultrasound probe 6 within an x-y plane.).
disable the robot from acquiring an ultrasound image when the handle force is applied”, Salcudean does teach “The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted to a magnetic holder 11 […] The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51 [Column 6, Line 63-Column 7, Line 3] and “An apparatus for positioning an ultrasound transducer onto a human body comprising […] (c) a computer control that maps the operator input into the ultrasound transducer position, velocity, or force, said computer being programmed to prevent an above threshold level normal force being exerted by the ultrasound transducer on the human body [Claim 27]. When the ultrasound probe is broken away from the magnetic holder because of a large force (i.e. an external force) being applied, the ultrasound probe can no longer acquire an ultrasound image from the patient. Therefore, one of ordinary skill in the art would have readily found it obvious before the effective filing date to disable the robot from acquiring an ultrasound image when the handle force is applied to provide a mechanical safety system to prevent the ultrasound probe from harming the patient being examined. [See Salcudean, Column 6, Line 63-Column 7, Line 3]; 
 “adjust the robot to an image acquisition mode in response to an absence of the external force being applied to the ultrasound probe” (“3D Reconstruction Mode. In such a mode, the computer controlling the robot would optimize the scanning type to improve the acquisition of 3-D ultrasound images” [Column 6, Lines 25-28]. Since the controller 3 includes a computer and the computer can control the robot such that the scan type is optimized for the acquisition of 3-D ultrasound images, under broadest reasonable interpretation, the controller is providing the step of adjusting the robot to an image acquisition mode. In regard to the adjustment to the image acquisition mode being in response to an absence of an external force being applied to the ultrasound probe, Salcudean discloses “The computer can remember trajectories (positions and forces), thereby allowing effortless repeat 
Regarding claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the learning mode further comprises learning one or more travel path profiles specific to an ultrasound scan type, wherein each travel path profile comprises a travel path, one or more velocities, one or more probe forces, and one or more probe orientations” (“To operate the system, the ultrasound technician manipulates a hand-controller and enters commands via a user interface. The hand-controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof (by location we mean position and orientation). […] The ultrasound transducer image is displayed on a monitor observed by the ultrasound technician, which can alter the ultrasound transducer location and force by manipulating the hand controller or entering commands via the operator interface. […] The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular force, of the tracking of a particular feature in the ultrasound image acquired by the ultrasound machine, or a previously executed trajectory” [Column 2, Lines 54-Column 3, Line 10]. In this case, since the hand 
Regarding claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the image acquisition mode comprises executing the one or more travel path profiles learned in response to the absence of the external force and an input from the user for a selection of the ultrasound scan type” (“The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by setting Pr0(t)=Pr(t-T), in effect playing back the motion that took place T seconds ago” [Column 11, Lines 23-33]. Since the computer can perform repeat scans of the ultrasound transducer probe in order to generate three-dimensional ultrasound images on the monitor and the real-time controller commands the robot 
Regarding claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the ultrasound scan type is a scan type including one or more of organs, skeletal structures, vascular structures, and regions of a body” (“For example, for the carotid artery examination, the operator may control the movement of the probe along the longitudinal axis of the carotid artery, while the real-time controller controls the motion of the probe orthogonal to the carotid artery, and the probe orientation is controlled by computer to a fixed value (image axis crossing the neck) or modified 
Regarding claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein each scan type comprises different travel path profiles” (“In addition, the proposed robot-assisted ultrasound system could also be used to acquire three-dimensional ultrasound images by scanning the same body volume from different ultrasound probe trajectories, in effect using different “views” to acquire an image of the same anatomical volume” [Column 13, Lines 3-7]. In this case, since the system can be used to acquire three-dimensional ultrasound images from different ultrasound probe trajectories, under broadest reasonable interpretation, each of these different ultrasound probe trajectories is associated with a different travel path profile of the scan. Therefore, the scan type can include different travel path profiles with which different views of an anatomical volume can be produced.).
Regarding claim 14, due to its dependence on claim 9, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the robot is a collaborative robot, the collaborative robot comprising at least one force sensor” (“The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. The magnetic holder is designed so the probe hold is broken away for large forces to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51. The motor is mounted on a force-
Regarding claim 15, due to its dependence on claim 9, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein probes forces sensed during the learning mode comprises estimating a probe force applied by sensing an amount of motor actuation of one or more motors of the robot, wherein the amount of motor actuation is learned and replicated during the image acquisition mode” (“The parallelogram writs described in this invention keeps the center of the ultrasound probe 6 at a fixed point when the base of the wrist 20 is fixed. […] The orientation motion of the wrist is given by maneuvering only three motors—the wrist motors 31, 32, and 33. The force-torque sensor 13 measures the reaction torque due to turning of motor 31 and the direct forces and torques that are applied on the ultrasound probe in directions other than the SPIN direction” [Column 7, Lines 18-28]. Actuation of motors involves maneuvering them such that a force or torque is produced. In this case, the wrist motors 31, 32 and 33 constitute motors contained within the robot. Since the force-torque sensor 13 can measure the reaction torque due to the turning of motor 31 (i.e. the actuation of one or more motors of the robot) and the direct forces and torques that are applied to the ultrasound probe, under broadest reasonable interpretation, the probe force can be estimated by sensing an amount of motor actuation of one of more motors of the robot.

Regarding claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein the handle force is in a direction parallel to an acquisition surface” and “wherein the probe force is a force applied at an interface between the ultrasound probe and the acquisition surface” (“The operator controls the motion of the ultrasound probe along some degrees of freedom (for example, positions along directions tangent to the body), while the computer controls the motion along other degrees of freedom (for example, force along the normal to the body)” [Column 6, Lines 11-15]. The direction of a tangent line is parallel to a surface of an object and a normal force is applied perpendicular to a surface of an object. In this case, for the operator to control motion of the ultrasound probe along directions tangent to the body, under broadest reasonable interpretation, a force had to have been applied to the handle of the ultrasound probe in a direction parallel (i.e. tangent to) the acquisition surface. Thus, the operator control of the ultrasound probe constitutes a handle force being applied to a handle of the ultrasound probe in a direction parallel to the acquisition surface of the body. Furthermore, since the computer can control the motion of the ultrasound probe such that it controls a force normal to the body, under broadest reasonable interpretation, this force constitutes a probe force which is a force applied at an interface between the ultrasound probe and the acquisition surface. Furthermore, regarding the probe force being a force that is applied to an interface between the ultrasound probe and the acquisition surface, Salcudean discloses in FIG. 3, that “the ultrasound probe is 
Regarding claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Salcudean teaches “wherein a force applied to the handle in a direction angled to the acquisition surface is not translated into the velocity command, wherein the velocity command is proportional to the handle force” (“In another example of shared computer/user control of the ultrasound probe, command signals in the programming interface 61 could be set by the operator to that the robot applied a fixed force along the axis 8 (see FIG. 3) of the ultrasound probe while the operator controls the probe position in a plane orthogonal to the ultrasound plane axis, as well as the probe orientation” [Column 11, Lines 1-7]. In this case, for the robot to apply a fixed force along the axis 8 (i.e. which is angled to the acquisition surface of the patient 51’s body), the probe has to remain in a constant position to apply the fixed force. A probe that is held in a constant position such that a fixed force can be applied to the acquisition surface would not have a velocity component associated with it in the direction angled to the acquisition surface. Therefore, under broadest reasonable interpretation, the force being applied to the handle of the probe in the direction angled to the acquisition surface is not translated into the velocity command.
Regarding the velocity command being proportional to the handle force, Salcudean discloses “The operator 50 controls the system in a master-slave mode, with the operator hand manipulating the hand-controller 2. The ultrasound probe will track operator positions, velocity or force commands, by appropriate setting of the command signals in the programming interface 61. If one (the programmer of the operator via the user interface 61) sets Vr0 = Vr, Pr0 = Ph, the ultrasound probe tracks the position of the hand-controller, if one sets Vr0 = Ph the ultrasound probe velocity tracks the hand-controller .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salcudean et al. US 6425865 B1 “Salcudean” and further in view of DiMaio et al. US 20090036902 A1 “DiMaio” and Wang et al. US 20140121520 A1 “Wang”.
Regarding claim 18, Salcudean teaches “A method for acquiring an ultrasound image, comprising:” (“A method of performing an ultrasound examination on a person comprising using a robot arm to position an ultrasound probe on the surface of the person according to shared control of a remotely positioned ultrasound operator and a programmed computer […]” [Claim 12] and “A method as claimed in claim 12 wherein the computer is programmed to repeat scans of the ultrasound transducer probe from different incremental positions on the human body lateral to the scan direction and rationalized the repeated scans to generate a three-dimensional ultrasound image on the monitor” [Claim 17]. Since the method is utilized to perform an ultrasound examination and the method involves rationalizing the repeated scans to generate a three-dimensional ultrasound image, under broadest reasonable interpretation, the method can be used to acquire an ultrasound image.); 
learning a plurality of travel path profiles, each travel path profile comprising a travel path, one or more velocities, one or more probe forces, and one or more orientations, wherein the learning is in response to an external force being applied, by a user’s hand directly to a handle of an ultrasound probe to which a hand of a robot is coupled, wherein one or more velocities are learned via measurements taken by a force sensor […] based on a handle force and wherein one or more probe forces and one or more orientations are learned based on probe forces applied angled to an acquisition surface of a patient” (“To operate the system, the ultrasound technician manipulates a hand-controller and enters commands via a user interface. The hand-controller displacement and/or forces are sensed by appropriate sensors and read in by a computer that interprets these as a desired ultrasound transducer location or velocity or force or combination thereof (by location we mean position and orientation). […] The ultrasound transducer image is displayed on a monitor observed by the ultrasound technician, which can alter the ultrasound transducer location and force by manipulating the hand controller or entering commands via the operator interface. […] The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular force, of the tracking of a particular feature in the ultrasound image acquired by the ultrasound machine, or a previously executed trajectory” [Column 2, Lines 54-Column 3, Line 10]. Since forces can be sensed by appropriate sensors, under broadest reasonable interpretation measurements had to have been taken by a force sensor. In this case, since the hand controller is manipulated and altered by the ultrasound technician to control the ultrasound transducer (i.e. probe) and the displacement and/or forces can be sensed by appropriate sensors and read in by the computer to determine a desired ultrasound transducer location (i.e. position and orientation) or velocity or force, under broadest reasonable interpretation, the hand-controller can be used to learn a plurality of travel path profiles, each travel path profile comprising a travel path (i.e. scan direction), one or more velocities, one or more probe forces (i.e. forces), and one or more orientations (i.e. locations). 
Regarding the learning being in response to an external force being applied by a user’s hand directly to a handle of an ultrasound probe to which a hand of a robot is coupled, Salcudean discloses “Direct Robot Teaching Mode: Another mode of operation would be for the operator to hold the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, instead of manipulating the hand controller 2. As the forces applied to the ultrasound probe by the operator’s hand are sensed, these forces can be used to generate motion of the ultrasound probe 6 along or about permissible axes, with the manipulator restricting or resisting motion along or about non-permissible axes” [Column 13, Lines 12-20]. Therefore, when the system is in direct robot teaching mode, the user can hold the ultrasound probe and apply forces to the probe. Thus, an external handle force can be applied directly to a probe handle via a user. Furthermore, since the operator applied forces to the ultrasound probe 6 while the probe is attached to the ultrasound robot 1, under broadest reasonable interpretation, the hand of the robot (i.e. ultrasound robot) is coupled an ultrasound probe and can learn in response to an external force being applied by a user’s hand directly to a handle of an ultrasound probe in the Direct Robot Teaching Mode.
In regard to one or more velocities being learned based on a handle force and wherein one or more probe forces and one or more orientations are learned based on probe forces applied angled to an acquisition surface of a patient, Salcudean discloses “The proposed ultrasound system consists of a 
“acquiring the ultrasound image via only the robot in response to the external force being absent, wherein the robot is signaled to execute one or more velocities, one or more probe forces, and one or more orientations learned along the plurality of travel path profiles” (“3D Reconstruction Mode. 
Salcudean does not teach wherein the one or more velocities are learned via measurements taken by “a force gauge”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Salcudean so as to include learning via measurements taken from a force gauge as disclosed in DiMaio in order to train the robot to move the ultrasound probe such that a sequence of 2D ultrasound slices can be obtained and used to generate a 3D computer model of a structure being examined [DiMaio: 0075]. A force gauge is one of a finite number of devices that can be used to determine the force being applied to a subject by a device such as an ultrasound probe. Therefore, it would be obvious to incorporate a force gauge as disclosed in DiMaio to determine the force being applied to the subject when training is being performed. Combining the prior art elements according to known techniques would yield the predictable result of training a robot to 
The combination of Salcudean and DiMaio does not teach “wherein at least one of the probe forces is dynamically adjusted relative to the learned pressure based on patient body type”.
Wang teaches “wherein at least one of the probe forces is dynamically adjusted relative to the learned pressure based on patient body type” (“In one implementation, processing circuit 2304 maintains at a desired constant or varying level the pressure/force that the ultrasound probe 302 exerts on the patient’s breast while scanning, and/or the pressure/force that compression/scanning assembly exerts on the patient’s body. […] The example of FIG. 23 provides more sophisticated control over pressure/force in that it allows control over a greater number of parameters, such as separate controls over pressure/force by probe 302 and by assembly 108, two- or tree-dimensional orientation of probe 302 and of assembly 108, and changes in pressure/force during scanning if desirable” [0077]. The breast tissue of a patient varies in size, density and other characteristics based on a patient’s body type. Since the processing circuitry can control the pressure/force that the ultrasound probe exerts on the patient’s body (i.e. specifically the breast) while scanning, under broadest reasonable interpretation at least one of the probe forces is dynamically adjusted relative to the learned pressure provided by Salcudean, based on patient body type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Salcudean and DiMaio to include the dynamic adjustment of at least one of the probe forces based on patient body type as disclosed in Wang to facilitate ultrasound scanning of a tissue volume in a manner that improves at least one of image quality, volumetric thoroughness, patient comfort, and overall quickness of the scanning process [Wang: 0010]. Adjusting the pressure/force that the ultrasound probe exerts on the patient is one of a finite 
Regarding claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein acquiring the ultrasound image is terminated in response to a presence of the external force” (“The magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe from hurting the patient 51” [Column 6, Line 67-Column 7, Line 3]. In this case, when the probe is broken away from the magnetic holder, under broadest reasonable interpretation, the probe is no longer in contact with the acquisition surface of the patient. When the ultrasound probe is no longer in contact with the acquisition surface, the ultrasound probe can no longer acquire an ultrasound image of the patient. Furthermore, the large force constitutes an external force since it causes the attachment between the magnetic holder and the ultrasound probe to be detached from each other. Therefore, under broadest reasonable interpretation, when the ultrasound probe is detached from the magnetic holder by the application of the large force the acquisition of ultrasound images can be terminated.).  
Regarding claim 20, due to its dependence on claim 18, this claim inherits the references disclosed therein. This claim only requires the primary reference of Salcudean. Likewise, Salcudean discloses “wherein acquiring the ultrasound image via only the robot further includes an input from a user indicating a desired scan protocol type” (“The computer can remember trajectories (positions and forces), thereby allowing effortless repeat scans of the neighboring parts of the human body […] When the operator wishes to repeat the motion T seconds later, a switch or keyboard or equivalent command can be given to the real-time controller that will command the robot controller to repeat the trajectory by setting Pr0(t)=Pr(t-T), in effect playing back the motion that took place T seconds ago” [Column 11, Lines 23-33]. In order for the computer to be able to perform repeat scans by commanding the robot 
“wherein the robot actuates the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type” (“The displacement co-ordinates dx and dy can then be transformed by the real-time controller (see FIG. 4) into an equivalent ultrasound robot co-ordinates displacement dPr by using well known kinematic and Jacobian transformations. The robot controller then applies, at all times, a corrected robot trajectory Pr0 = Pr0 – dPr, that results in the robot moving the ultrasound probe so that the region of interest to the operator is kept in the center of the displayed ultrasound image” [Column 11, Lines 53-61]. Since the robot controller can correct the robot trajectory such that the robot moves the ultrasound probe, under broadest reasonable interpretation, the robot provides the step of actuating the ultrasound probe. Furthermore, in regard to actuating the ultrasound probe to a starting position on the acquisition surface based on the desired scan protocol type, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salcudean et al. US 6425865 B1 “Salcudean” and Perrey et al. US 20200113542 A1 “Perrey” as applied to claims 1-4, 6, 8 and 18-20 above, and further in view of Siegel US 20150196802 A1 “Seigel”, Yang et al. US 20160206291 A1 “Yang” and Wang et al. US 20140121520 A1 “Wang”.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. Salcudean discloses “wherein one or more pressures are applied at different locations and orientations of the travel path profile” (“The computer-controlled degrees of freedom could specify a particular location or velocity trajectory, such as a probe translation or rotation motion, or a particular force, or the tracking of a particular feature in the ultrasound image acquired by the ultrasound machine, or a previously executed trajectory” [Column 3, Lines 5-10]. In this case, since the computer can specify a force that the ultrasound probe can provide to a location on the patient, under broadest 
Furthermore, Salcudean discloses “The hand controller can control electronically and remotely the position of the ultrasound transducer on the human body, the velocity of the ultrasound transducer over the human body or the force exerted by the ultrasound transducer on the human body” [Column 3, Lines 27-31] and “The degree of force exerted by the transducer can be controlled by the computer according to a force sensor reading and the operator can be permitted to control orientation of the ultrasound transducer” [Column 3, Lines 39-42]. Since the position of the ultrasound transducer can be controlled by the hand controller and the degree of force exerted by the transducer can be controlled by the computer, under broadest reasonable interpretation, the pressure that is exerted by the ultrasound transducer as it travels over the human body can be regulated.), and 
“wherein the learning comprises learning the pressures applied at the different locations and orientations of the travel path profile” (“The computer can be programmed to recall trajectories followed by the ultrasound transducer probe during a prior ultrasound scan of the human body. The computer can be programmed to recall serial positions and serial forces applied by the ultrasound transducer probe during a prior serial position and serial force trajectory followed by the ultrasound transducer probe on the human body” [Column 4, Lines 3-9]. For the computer to recall the trajectories, serial positions and serial forces applied to the human body during a prior scan, under broadest reasonable interpretation, the computer had to have learned the pressures applied at the different locations and orientations of the travel path profile associated with the prior ultrasound scan. Therefore, learning can comprise learning the pressures (i.e. forces) applied at the different locations and orientation of the travel path profile.).
Salcudean and Perrey does not teach “wherein one or more pressures are between 1 and 45 N”.
wherein one or more pressures are between 1 and 45 N” (“In certain embodiments in which a force sensor is used, the sensor may be designed to measure a force of, for example at least 0 N and up to 100 N (10 kg on earth), although other ranges are possible. In some embodiments, the sensor may be designed to measure a force of at least 0 N, at least 0.1 N, at least 1 N, at least 10 N, at least 20 N, at least 30 N, at least 40 N, at least 50 N, at least 60 N, at least 70 N, at least 80 N, or at least 90 N. The sensor may be designed to measure a force of less than or equal to 100 N, less than or equal to 90 N, less than or equal to 80 N, less than or equal to 70 N, less than or equal to 60 N, less than or equal to 50 N, less than or equal to 40 N, less than or equal to 30 N, less than or equal to 20 N, or less than or equal to 10 N” [0051]. In this case, since the force sensor can be designed to measure a force of at least 0 N and/or a force less than or equal to 50 N, under broadest reasonable interpretation, one or more pressures between 1 and 45 N can be applied to the body and subsequently detected by the force sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination Salcudean and Perrey to include force sensor being configured to detect the application of pressures between 1 and 60 N as disclosed in Seigel to allow the ultrasound transducer probe to apply a force to the patient’s body without harming the patient. Pressures within this range can be applied to the body with a minimal amount of discomfort to the patient. Additionally, applying this force to the patient would allow for sufficient coupling between the probe and the patient such that imaging data can be acquired. Combining the prior art elements according to known techniques would yield the predictable result of applying a sufficient force to the ultrasound transducer probe to allow imaging data to be acquired. 
The combination of Salcudean, Perrey and Seigel does not teach “comparing the ultrasound image to previously acquired ultrasound images and dynamically adjusting the pressures applied in real-time to improve image quality”.
comparing the ultrasound image to previously acquired ultrasound images and dynamically adjusting […] in real-time […]” (“FIG. 5 illustrates a comparison or follow-up mode in which the live ultrasound image 46 is presented, without overlap, alongside the historical ultrasound image frame 50” [0040]. Thus, since the live ultrasound image 46 (i.e. the ultrasound image) is presented alongside the historical ultrasound image (i.e. the previously acquired image), a comparison of the two images can be performed. Additionally, Yang discloses “In the example illustrated, live image display module 42 further adjusts of controls the operational settings or scanning parameters of the ultrasound image acquisition device 26. […] In another implementation, live image display module 42 performs adjustments or modifications upon the prior scanning parameters” [0031]. A live ultrasound image is inherently being acquired in real-time. Therefore, since adjustments can be made to the live ultrasound, under broadest reasonable interpretation, the ultrasound image can be dynamically changed in real-time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Salcudean, Perrey and Seigel to include the step of comparing the ultrasound image to previously acquired ultrasound images as disclosed in Yang to provide a more accurate comparison between the two image frames [Yang: 0067]. Comparing current and past images is one of a finite number of techniques which can be used to assess changes within the tissue with a reasonable expectation of success, therefore it would be obvious to try. By accurately comparing images the user can determine whether adjustments need to be made to the scanning parameters to improve image quality. 
The combination of Salcudean, Perrey, Seigel and Yang does not teach “dynamically adjusting the pressures applied in real-time to improve image quality”.
Wang teaches “dynamically adjusting the pressures applied in real-time to improve image quality” (“It would be desirable to facilitate ultrasound scanning of a tissue volume (such as, but not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Salcudean, Perrey, Seigel and Yang to include dynamically adjusting the pressure as disclosed in Wang to facilitate ultrasound scanning in a manner that further improves image quality [Wang: 0010]. Adjusting the pressure/force that is applied by an ultrasound probe is one of a finite number of techniques which can be used to influence image quality with a reasonable expectation of success, therefore it would be obvious to try. 
Response to Arguments
Applicant’s arguments, see Remarks page 12-13, filed 10/13/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
Regarding claim 1, the applicant argues that claim 15 (i.e. “wherein the computer is programmed to recall trajectories followed by the ultrasound transducer probe during a prior 
Despite this disagreement, the examiner acknowledges that Salcudean does not teach “receiving confirmation that a correct ultrasound image has been acquired” or “setting a scan protocol for an anatomical region”. However, upon further consideration, the examiner respectfully asserts that the secondary reference of Perrey teaches these claim limitations. The examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
The examiner acknowledges that the primary reference of Salcudean does not teach “defining an anatomical structure model using machine learning to identify one or more anatomical structures of interest” (claim 1) or measurements taken by a “force gauge” (claim 18). Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of 
Regarding claim 9, the applicant argues that the interpretation of Salcudean requires viewing “disable[ing] the robot from acquiring an ultrasound image when the handle force is applied” in isolation. Additionally, the applicant asserts that the handle force is translated into a velocity command within the velocity control mode and therefore the force described in Salcudean is different than the claimed handle force because it is not translated into a velocity command. 
The examiner respectfully disagrees and asserts that the term velocity command is a broad term that under broadest reasonable interpretation includes an instruction to stop the robot from acquiring ultrasound data. Furthermore, the examiner respectfully asserts that the large force applied to the magnetic holder (see Salcudean [Column 6, Line 63-Column 7, Line 3]) would be translated into a velocity command (i.e. a stop command) to terminate the acquisition of data. When the ultrasound probe is broken away from the magnetic holder because of a large force (i.e. an external force) being applied, the ultrasound probe can no longer acquire an ultrasound image from the patient. Therefore, one of ordinary skill in the art would have readily found it obvious before the effective filing date to disable the robot from acquiring an ultrasound image when the handle force (i.e. large/external force) is applied to provide a mechanical safety system to prevent the ultrasound probe from harming the patient being examined.
Furthermore, the examiner respectfully asserts that Salcudean teaches the limitation “instruct the robot via a proportional-integral-derivative controller to actuate the ultrasound probe along an x-y plane, wherein the robot applies a pressure to the ultrasound probe in combination with the pressure applied by the user’s hand”. The examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Regarding claim 18, the applicant argues that the prior art references of Salcudean and DiMaio do not teach the newly added limitation “wherein at least one of the probe forces is dynamically adjusted relative to the learned pressure based on patient body type”. The examiner respectfully agrees. Thus, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. US 20140121520 A1 “Wang” as stated in the 35 U.S.C. 103 section above.
Regarding claim 7, the applicant argues that the prior art reference of Siegel is not directed towards the force applied by a device to a patient, but rather the force applied to the device by the patient. The examiner respectfully disagrees and respectfully asserts that Seigel was incorporated to teach the specific pressure value range of 1 and 45 N. The examiner respectfully asserts that Salcudean discloses that “The hand controller can control electronically and remotely the position of the ultrasound transducer on the human body, the velocity of the ultrasound transducer over the human body or the force exerted by the ultrasound transducer on the human body” [Column 3, Lines 27-31] and “The degree of force exerted by the transducer can be controlled by the computer according to a force sensor reading and the operator can be permitted to control orientation of the ultrasound transducer” [Column 3, Lines 39-42]. Therefore, Salcudean teaches that the transducer applies a force (i.e. pressure) to the human body. 
Despite these disagreements, the examiner respectfully acknowledges that the combination of Salcudean, Perrey and Siegel does not teach “comparing the ultrasound image to previously acquired ultrasound images and dynamically adjusting the pressures applied in real-time to improve image quality”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. US 20160206291 A1 “Yang” and Wang et al. US 20140121520 A1 “Wang” as stated in the 35 U.S.C. 103 section above.
Allowable Subject Matter

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quaid et al. US 20060142657 A1 “Quaid”;
Rembisz et al. US 20210031385 A1 “Rembisz”;
Iida et al. US 20170326734 A1 “Iida”.
Quaid is pertinent to the applicant’s disclosure because it includes “The magnitude of the force may prevent the user from penetrating the haptic boundary (e.g., a magnitude of approximately 100 N or greater) but is preferably set so that the user may breach the haptic boundary if desired (e.g., a magnitude in a range of approximately 20 N to approximately 60 N)” [0179].
Rembisz is pertinent to the applicant’s disclosure because it discloses “In a teaching mode, an external force is applied (e.g., by the user) to the robotic arm based on a teaching input that is intended to teach the robot regarding how to carry out the specific task” [0071].
Iida is pertinent to the applicant’s disclosure because it discloses “In the embodiment, in a case where an external force having a predetermined threshold value of larger is detected, the control unit . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/K.E.S. /Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793